DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each pixel comprising a plurality of organic light-emitting diodes (OLEDs)” and “a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 are/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the first select line sets a charge between a second terminal of the capacitor and a first terminal of the fourth transistor to Vdata while the first terminal of the capacitor is coupled with the voltage of Vdd + (Vdata-Vss)”, does not reasonably provide enablement for “sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor” (emphasis added). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 4: Claim 4 is a dependent claim of claim 1. Claim 4 recites “the first select line sets a charge between a second terminal of the capacitor and a first terminal of the fourth transistor to Vdata while the first terminal of the capacitor is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor” (emphasis added) which is not enable. Therefore, it is not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 12 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claims 1, 12: It recites “selection of the second select line causes a first terminal of the capacitor to be charged to Vdd, and sets a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss.”(emphasis added). According to electrical/electronic theory, in order to charge a capacitor, a first and/or positive terminal of the capacitor is electrically connected to a positive and/or first source voltage and a second and/or negative terminal of the capacitor is electrically connected to a negative and/or a second source voltage, wherein a voltage of the second source voltage is lower than a voltage of the first source voltage. In other words, the first terminal of the capacitor cannot be electrically charged by applying the first source voltage to the first terminal of the capacitor, and also the second terminal of the capacitor cannot be electrically charged by applying the second source voltage to the second terminal of the capacitor. The capacitor is electrically charged by applying differential source voltages to corresponding terminals of the capacitor. Furthermore, “the selection of the second select line”, wherein the term of the selection” is also indefinite. Therefore, the claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner suggests to amend claim limitation as “wherein activating the second select line causes a first source voltage Vdd is applied to a first terminal of the capacitor and a second source voltage Vss is applied to a second terminal of the capacitor and a third terminal of the fourth transistor, and the capacitor is charged Vdd-Vss. 

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “compensating for a variable threshold of the second transistor by activating the second select line to set a first terminal of the capacitor and a first terminal on the second transistor to Vdd, setting a third terminal of the second transistor to Vdd minus the threshold voltage of the second transistor”; “activating a data line and the first select line to set the first terminal of the capacitor to Vdd + (Vdata - Vss), set a first terminal of the OLED to Vss”, does not reasonably provide enablement for “compensating for a variable threshold of the second transistor by activating the second select line to setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED, and setting a second terminal of the capacitor to Vss”; “activating a data line and the first select line for setting a second terminal of the capacitor to Vdata”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claim 10: It recites “compensating for a variable threshold of the second transistor by activating the second select line to set a first terminal of the capacitor and a first terminal on the second transistor to Vdd, setting a third terminal of the second transistor to Vdd minus the threshold voltage of the second transistor, setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED, and setting a second terminal of the capacitor to Vss”, which does not enable by activating the second select line for setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED (emphasis added). It also recites “activating a data line and the first select line to set the first terminal of the capacitor to Vdd + (Vdata - Vss), set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata”, which is does not enable by “activating a data line and the first select line for setting a second terminal of the capacitor to Vdata abd set the first terminal of the OLED to Vss”. 
As to claim 11: Claim 11 is a dependent claim of claim 10. Therefore, claim 11 is rejected with same rationale as claim 10.

Claims 12-15 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “each pixel comprises a plurality of organic light-emitting diodes (OLEDs), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 12: It recites “each pixel comprises a plurality of organic light-emitting diodes (OLEDs)”. However, the drawing does not describe each pixel includes a plurality of organic light-emitting diodes (OLEDs). According to Fig. 1 and Fig. 4, the drawing shows each pixel contains only ONE organic light-emitting diode. Therefore, it is not enable one skilled in the art to make and/or use claimed invention that each pixel contains more than one OLED.
As to claims 13-15: Claims 13-15 are dependent claims of claim 12. Therefore, claims 13-15 are rejected with same rationale as claim 12.
As to claim 13: It recites “a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor”, wherein a first terminal of the capacitor is also connected to a first terminal of the second transistor. According to the electronic theory, any transistor has a threshold voltage Vgs between the third terminal and the first terminal when the transistor is activated, wherein the symbol Vgs represents gate to source voltage (en.wikipedia.org/wiki/Threshold_voltage recites “The threshold voltage, commonly abbreviated as Vth, of a field-effect transistor (FET) is the minimum gate-to-source voltage VGS (th) that is needed to create a conducting path between the source and drain terminals. It is an important scaling factor to maintain power efficiency.”). Therefore, the threshold voltage is occurred when the transistor is activated. The second transistor is not enable to store the threshold voltage (emphasis added).

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 12: The omitted elements are: each pixel comprises a plurality of organic light-emitting diodes (OLEDs)”. According to Fig. 1 and Fig. 4, the drawing shows only ONE organic light-emitting diodes.
As to claims 13-15: Claims 13-15 are dependent claims of claim 12. Therefore, claims 13-15 are rejected with same rationale as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2011/0199357 A1) in view of Kim et al (US 2005/0140600 A1).
As to claim 1: Chung discloses an organic light-emitting diode (OLED) circuit (Fig. 2 shows “an organic light-emitting diode (OLED) circuit 140”; Abstract; ¶0050-0046), comprising: 
a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor (Fig. 2, “a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor M1-M8”; ¶0050-0064); 
a capacitor (Fig. 2, “a capacitor C1”; ¶0050-0064); 
a first select line, a second select line, and a third select line; and a data line (Fig. 2, “a first select line, a second select line, and a third select line Si, Si-2, Ei”; ¶0050-0064);
and a data line (Fig. 2, “a data line Dm”; ¶0050-0064); 
wherein the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage in the second transistor (Fig. 2, the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage in the second transistor M1; Abstract, ¶0008-0009, 0050-0064),
wherein selection of the second select line causes a first terminal of the capacitor to be charged to Vdd, and selection of the first select line sets a charge between a second terminal of the capacitor C1 and a third terminal of the fourth transistor to Vss (Fig. 2, selection of the second select line Si-2 causes a first terminal of the capacitor C1 to be charged to Vdd, and selection of the first select line Si sets a charge between a second terminal of the capacitor C1 and a third terminal of the fourth transistor M4 to Vss, wherein Vref represents Vss; Abstract, ¶0050-0064).
Chung discloses all claim limitations except the selection of the second select line sets the second terminal of the capacitor and the third terminal of the fourth transistor to Vss. However, Kim teaches an organic light-emitting diode (OLED) circuit comprises a second select line causes a first terminal of a capacitor to be charged to Vdd, and sets a charge between a second terminal of the capacitor and a third terminal of a fourth transistor to Vss (Fig. 10, an organic light-emitting diode (OLED) circuit comprises “a second select line Sn-1” causes a first terminal of a capacitor Cst4 to be charged to Vdd, and sets a charge between a second terminal of the capacitor Cst4 and a third terminal of a fourth transistor M34 to Vss, wherein Vsus represents Vss; ¶0104-0114). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to have the second selection line to be connected with a gate terminal of the third and fourth transistors, such that selection of the second select line causes a first terminal of the capacitor to be charged to Vdd, and sets a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss as taught by Li. The motivation would have been in order to apply a compensated data voltage based on the data voltage, a first power supply voltage and the second power supply voltage to the first electrode of the transistor (Kim: Abstract).
As to claim 12: Claim 12 is another version claim of claim 1. The prior arts Chung and Kim further disclose a display device (Chung: Fig. 1, a display device; Abstract; ¶0031), comprising: 
a plurality of pixels, each pixel comprising a plurality of organic light-emitting diodes (OLEDs), wherein each OLED is electrically connected to a pixel circuit (Chung: Figs. 1-2, “a plurality of pixels 140”, each pixel comprising a plurality of organic light-emitting diodes (OLEDs) OLED, wherein each OLED is electrically connected to a pixel circuit 140) comprising: 
a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor (Fig. 2, a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor M1-M8; ¶0050-0064); 
a capacitor (Fig. 2, “a capacitor C1”; ¶0050-0064); 
a first select line, a second select line, and a third select line (Fig. 2, a first select line, a second select line, and a third select line Si, Si-2, Ei”; ¶0050-0064); and 
a data line (Fig. 2, “a data line Dm”; ¶0050-0064); 
wherein the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage of the second transistor (Fig. 2, the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage of the second transistor M1; Abstract, ¶0008-0009, 0050-0064),  
wherein selection of the second select line causes a first terminal of the capacitor to be charged to Vdd, and sets a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss (Chung: Fig. 2, selection of the second select line Si-2 causes a first terminal of the capacitor C1 to be charged to Vdd; Kim: Fig. 10, selection of the second select line Sn-1 causes a first terminal of the capacitor Cst4 to be charged to Vdd, and sets a charge between a second terminal of the capacitor Cst4 and a third terminal of the fourth transistor M34 to Vss, wherein Vsus represents Vss; Abstract, ¶0104-0114). In addition, the same motivation is used as the rejection of claim 12.
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of the second select line further sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor (Chung: Fig. 2, sets a charge between a third terminal of the second transistor M1 and a second terminal of the seventh transistor M8 to Vdd minus a threshold voltage of the second transistor M1; Kim: Fig. 10, sets a charge between a third terminal of a second transistor M31 and a second terminal of a seventh transistor M6 to Vdd minus a threshold voltage of the second transistor M31). In addition, the same motivation is used as the rejection of claim 2.
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Chung and Kim further discloses claim limitation of the selection of the second select line constitutes a compensation stage of the circuit (Chung: Fig. 2, the selection of the second select line constitutes a compensation stage of the circuit; ¶0008-0009, 0050-0064; Li: Fig. 10, the selection of the second select line Sn-1 constitutes a compensation stage of the circuit; Abstract, ¶0104-0114). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 4: Claim 4 is a dependent claim of claim 2. The prior arts Chung and Kim further disclose claim limitation of selection of the first select line sets a charge between a second terminal of the capacitor and a first terminal of the fourth transistor to Vdata while the first terminal of the capacitor is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor (Kim: Fig. 10, selection of “a first select line Sn” sets a charge between a second terminal of the capacitor Cst4 and a first terminal of a fourth transistor M34 to Vdata while the first terminal of the capacitor Cst4 is coupled with the voltage of Vdd + Vdata-Vss, wherein Vsus represents Vss; ¶0104-0114), and set  a charge between a third terminal of the second transistor M31 to Vdd minus a threshold voltage of the second transistor M31; ¶0104-0114; Chung: Fig. 2, selection of a third select line Si+3 causes a first terminal of a capacitor C1 to be Vdd; the another select line Si+3” sets a charge between “a second terminal of a capacitor C1” and “a first terminal of a fourth transistor M4” to Vdata while a first terminal of the capacitor C1 is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between “a third terminal of a second transistor M1” to Vdd minus a threshold voltage of the second transistor M1; ¶0050-0064, wherein Vref represents Vss). In addition, the same motivation is used as the rejection of claim 4.
As to claim 5: Claim 5 is a dependent claim of claim 4. The prior art Chung further discloses claim limitation of the selection of the first select line and a data line constitutes a data input stage of the circuit (Fig. 2 shows the selection of the first select line Si+3 and a data line constitutes “a data input stage Vdata of the circuit). In addition, the same motivation is used as the rejection of claim 5.
WO 2020/050827 PCT/US2018/049475As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of selection of the third select line sets, after selection of the first and second lines, a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor (Fig. 2, selection of the third select line Ei sets, after selection of the first and second lines Si, Si-2, a charge between a third terminal of the second transistor M1 and a second terminal of the seventh transistor M8 to Vdd minus a threshold voltage of the second transistor M1; ¶0050-0064). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior arts Chung and Kim further discloses claim limitation of an OLED electrically connected to the seventh transistor to receive the voltage or current from the seventh transistor during selection of the third select line (Kim: Fig. 9D, an OLED electrically connected to the seventh transistor M25 to receive the voltage or current from the seventh transistor during selection of the third select line control signal; ¶0103). In addition, the same motivation is used as the rejection of claim 7.
As to claim 13: Claim 12 is a dependent claim of claim 12. The prior arts Chung and Kim further disclose claim limitation of during selection of the second select line, a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor (Chung: Fig. 2, during selection of the second select line Si-2, a threshold voltage of the second transistor M1 is stored at the third terminal of the second transistor M1 and a first terminal of the capacitor C1; ¶0050-0064; Kim: Fig. 10, during selection of the second select line Sn-1, a threshold voltage of the second transistor M34 is stored at the third terminal of the second transistor M34 and a first terminal of the capacitor Cst4; ¶0104-0114). In addition, the same motivation is used as the rejection of claim 13. 
As to claim 14: Claim 14 is dependent claim of claim 12. The prior art Chung and Kim further disclose claim limitation of consecutive selection of the first select line and the third select line provides a current which is independent to the threshold voltage of the second transistor associated with each OLED (Chung: Figs. 1-2, consecutive selection of the first select line Si and the third select line Ei provides a current which is independent to the threshold voltage of the second transistor M1 associated with each OLED; Abstract, ¶0008-0009, 0050-0064; Kim: Fig. 9B, consecutive selection of “a first select line Sn” and “a third select line control signal” provides a current which is independent to the threshold voltage of the second transistor M31 associated with each OLED). In addition, the same motivation is used as the rejection of claim 12. 
As to claim 16: Chung discloses the second transistor is a driving transistor for an OLED (Fig. 2, the second transistor M1 is a driving transistor for an OLED; Abstract).
As to claim 17: Claim 17 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of a compensation state is initiated by activating the second select line to set a charge equal to Vdd via the third transistor and the second transistor (Chung: Fig. 2, a compensation state is initiated by activating the second select line Si-2 to set a charge equal to Vdd via the third transistor M6 and the second transistor M1; ¶0050-0064; Kim: Fig. 10, a compensation state is initiated by activating the second select line Sn-1 to set a charge equal to Vdd via the third transistor M33 and the second transistor 31; ¶0104-0114). In addition, the same motivation is used as the rejection of claim 17.
As to claim 18: Claim 18 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of activation of the second select line causes the threshold voltage in the second transistor to be recorded in the capacitor (Chung: Fig. 2, activation of “a second select line Si-2” causes “a threshold voltage in a second transistor M1” to be recorded in “a capacitor C1”; ¶0050-0064; Kim: Fig. 10, activation of the second select line Sn-1 causes the threshold voltage in the second transistor M31 to be recorded in the capacitor Cst4; ¶0104-0114). In addition, the same motivation is used as the rejection of claim 18.
As to claim 19: Claim 19 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of activation of the third select line causes a current to flow to an OLED via the sixth transistor, the second transistor, and the seventh transistor (Chung: Fig. 2, activation of the third select line Ei causes a current to flow to an OLED via the sixth transistor M5, the second transistor M1, and the seventh transistor M8; ¶0050-0064; Kim: Fig. 10, activation of the third select line control signal causes a current to flow to an OLED via, the second transistor M21, and the seventh transistor M25). In addition, the same motivation is used as the rejection of claim 19.
As to claim 20: Claim 20 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of the threshold voltage of the second transistor is compensated for by altering current passed through the second transistor (Chung: Fig. 2, the threshold voltage of the second transistor is compensated for by altering current passed through the second transistor M1; ¶0050-0064; Abstract; ¶0008-0009; Li: Fig. 10, the threshold voltage of the second transistor M31 is compensated for by altering current passed through the second transistor M31; Abstract, ¶0104-0114). In addition, the same motivation is used as the rejection of claim 20.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2011/0199357 A1) in view of Kim et al (US 2005/0140600 A1), as applied to claims 1, 12 above, and further in view of Osame et al (US 8026877 B2).
As to claims 8, 15: Chung and Kim do not expressly disclose a ratio of the channel width to the channel length (W/L) of the second transistor is smaller than a ratio of the channel width to the channel length (W/L) of the sixth and seventh transistor. However, Osame teaches an organic light-emitting diode (OLED) circuit comprises a ratio of a channel width to a channel length (W/L) of a driving transistor is smaller than a ratio of a channel width to a channel length (W/L) of a current control transistor (Fig. 1, an organic light-emitting diode (OLED) circuit comprises a ratio of a channel width to a channel length (W/L) of a second transistor 102 is smaller than a ratio of a channel width to a channel length (W/L) of a current control transistor; col. 4, wherein the driving transistor represents the second transistor, and the current control transistor represents the sixth and seventh transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung and Kim to set a ratio of the channel width to the channel length (W/L) of the second transistor is smaller than a ratio of the channel width to the channel length (W/L) of the sixth and seventh transistor as taught by Osame. The motivation would have been in order to prefer a ratio of the length to the width of the driving transistor be 5 or more (Osame: col. 4).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2011/0199357 A1) in view of Kim et al (US 2005/0140600 A1), as applied to claim 1 above, and further in view of CHOI et al (US 2014/0320476 A1), HE et al (US 2017/0365215 A1).
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior arts Chung and Kim further disclose claim limitation of the first transistor comprises a first terminal electrically connected to the first select line, a second terminal electrically connected to the data line (Chung: Fig. 2, the first transistor M3 comprises a second terminal electrically connected to the data line Dm, and a third terminal electrically connected to a third terminal of the fourth transistor M4 and a second terminal of the capacitor C1; Kim: Fig. 10, the first transistor M32 comprises a first terminal electrically connected to the first select line Sn, a second terminal electrically connected to the data line Dm, and a third terminal electrically connected to a third terminal of the fourth transistor M34, and a second terminal of the capacitor Cst4),
the fourth transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to Vss, and a third terminal electrically connected to the second terminal of the capacitor (Chung: Fig. 2, the fourth transistor M4 comprises a second terminal electrically connected to Vss, and a third terminal electrically connected to the second terminal of the capacitor C1, wherein Vref represents Vss; Kim: Fig. 10, the fourth transistor M34 comprises a first terminal electrically connected to the second select line Sn-1, a second terminal electrically connected to Vss, and a third terminal electrically connected to the second terminal of the capacitor Cst4, wherein Vsus represents Vss);
the third transistor comprises a second terminal electrically connected to Vdd, and a third terminal electrically connected to a first terminal of the capacitor (Chung: Fig. 2, the third transistor M6 comprises a first terminal electrically connected to a second select line Si-2, a second terminal electrically connected to Vdd, and a third terminal electrically connected to a first terminal of the capacitor C1; Kim: Fig. 10, the third transistor M33 comprises a first terminal electrically connected to the second select line Sn-1, a second terminal electrically connected to Vdd, and a third terminal electrically connected to a first terminal of the capacitor Cst4);
the sixth transistor comprises a first terminal electrically connected to the third select line, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
 and a third terminal electrically connected to a second terminal of the second transistor (Chung: Fig. 2, the sixth transistor M5 comprises a first terminal electrically connected to the third select line Ei, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a second terminal of the second transistor M1); 
the second transistor comprises a first terminal electrically connected to the first terminal of the capacitor, a second terminal electrically connected to a third terminal of the sixth transistor, and a third terminal electrically connected to a second terminal of the seventh transistor (Chung: Fig. 2, the second transistor M1 comprises a first terminal electrically connected to the first terminal of the capacitor C1, a second terminal electrically connected to a third terminal of the sixth transistor M5, and a third terminal electrically connected to a second terminal of the seventh transistor M8; Kim: Fig. 9D, the second transistor M21 comprises a first terminal electrically connected to the first terminal of the capacitor Cst3, and a third terminal electrically connected to a second terminal of the seventh transistor M25); 
the seventh transistor comprises a first terminal electrically connected to the third selection line, a second terminal electrically connected to the third terminal of the second transistor, and a third terminal electrically connected to the first terminal of the OLED (Kim: Fig. 9D, the seventh transistor M25 comprises a first terminal electrically connected to the third selection line, a second terminal electrically connected to the third terminal of the second transistor M21, and a third terminal electrically connected to the first terminal of the OLED).
Chung and Kim do not expressly disclose the fifth transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to a second terminal of the sixth transistor and Vdd, and a third terminal electrically connected to a third terminal of the sixth transistor and a second terminal of the second transistor; the second transistor comprises a second terminal electrically connected to a third terminal of the fifth transistor. 

However, Choi teaches an organic light-emitting diode (OLED) circuit comprises first to eighth transistors, wherein the fifth transistor comprises a first terminal electrically connected to a second select line, a second terminal electrically connected to a second terminal of the sixth transistor and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and a second terminal of a second transistor; the sixth transistor comprises a first terminal electrically connected to a third select line, a second terminal electrically connected to a second terminal of the fifth transistor and Vdd, and a third terminal electrically connected to a third terminal of the fifth transistor and a second terminal of the second transistor (Fig. 4, “an organic light-emitting diode (OLED) circuit 142” comprises first to eighth transistors M1-M8”, wherein the fifth transistor M6 comprises a first terminal electrically connected to “a second select line CL1”, a second terminal electrically connected to a second terminal of the sixth transistor M7 and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and “a second terminal of the second transistor M2”; the sixth transistor M7 comprises a first terminal electrically connected to “a third select line E”, a second terminal electrically connected to a second terminal of the fifth transistor M6 and Vdd, and a third terminal electrically connected to a third terminal of the fifth transistor M6 and a second terminal of the second transistor M2; ¶0047-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung and Kim to implement a fifth transistor which is parallelly connected with the sixth transistor, such that the fifth transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to a second terminal of the sixth transistor and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and a second terminal of the second transistor as taught by Choi. The motivation would have been in order to controls a current quantity flowing from a first power source to the second power source through the OLED based on a voltage of the first node (Choi: Abstract).
Chung, Kim, and Choi do not expressly disclose the eighth transistor comprises a first terminal electrically connected to the first select line, a second terminal connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED). However, He teaches an organic light-emitting diode (OLED) circuit comprises first to eighth transistor, wherein the eight transistor comprises a first terminal electrically connected to a first select line, a second terminal electrically connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED) (Fig. 6, an organic light-emitting diode (OLED) circuit comprises first to eighth transistor T1-T8, wherein the eight transistor T8 comprises a first terminal electrically connected to “a first select line Scan”, a second terminal electrically connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED) 5, wherein Vi represents Vss; Abstract, ¶0049-0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung, Kim, and Choi to implement an eighth transistor into the an organic light-emitting diode (OLED) circuit, wherein the eighth transistor comprises a first terminal electrically connected to the first select line, a second terminal connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED) as taught by He. The motivation would have been in order to provide a pixel compensation circuit and an AMOLED display apparatus, which can avoid the brightness of the light emitting device during the light emission from being changed and improve the brightness uniformity during the light emission (He: ¶0008).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2011/0199357 A1) in view of CHOI et al (US 2014/0320476 A1).
As to claim 10: Chung discloses a method of actuating an organic light-emitting diode (OLED), comprising: with an organic light-emitting diode (OLED) electrically connected to an eight transistors/1 capacitor circuit (8T1C) comprising a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor and a first, second and third select line (Fig. 2: a method of actuating an organic light-emitting diode (OLED), comprising: with “an organic light-emitting diode (OLED)” electrically connected to an eight transistors/1 capacitor circuit (8T1C) comprising a first M3, second M1, third M6, fourth M4, fifth M2, sixth M5, seventh M8, and eighth transistor M7 and a first Si, second Si-2 and third Ei select line; Abstract, ¶0009, 0033, 0051-0074):
compensating for a variable threshold of the second transistor by activating the second select line to set a first terminal of the capacitor and a first terminal on the second transistor to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
setting a third terminal of the second transistor to Vdd minus the threshold voltage of the second transistor, setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED (Figs. 2-3, compensating for a variable threshold of the second transistor M1 by activating the second select line Si-2 to set a first terminal of the capacitor C1 and a first terminal on the second transistor M1 to Vdd,
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
setting a third terminal of the second transistor M1 to Vdd minus the threshold voltage of the second transistor M1, setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED; Abstract, ¶0051-0074), and setting a second terminal of the capacitor to Vss (Figs. 2-3, setting a second terminal of the capacitor to Vss; Abstract, ¶0051-0074, wherein Vref represents Vss); 
activating a data line and the first select line to set the first terminal of the capacitor to Vdd + (Vdata -Vss), set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata (Figs. 2-3, activating “a data line Dm” and the first select line Si+3 to set the first terminal of the capacitor C1 to Vdd + (Vdata -Vss), set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata; Abstract, ¶0051-0074, wherein Vref represents Vss).
Chung does not expressly disclose WO 2020/050827 PCT/US2018/049475activating the third select line connected to a first terminal of the seventh transistor to activate the OLED electrically connected to a third terminal of the seventh transistor. Choi teaches a method of actuating an organic light-emitting diode (OLED), comprising activating the third select line connected to a first terminal of the seventh transistor to activate the OLED electrically connected to a third terminal of the seventh transistor (Figs. 4-5, a method of actuating an organic light-emitting diode (OLED), comprising activating “a third select line E” connected to “a first terminal of a seventh transistor M8” to activate “an OLED” electrically connected to a third terminal of the seventh transistor; ¶0025, 0047-0056). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to rearrange the third select line and the seventh transistor, such that activating the third select line connected to a first terminal of the seventh transistor to activate the OLED electrically connected to a third terminal of the seventh transistor as taught by Choi. The motivation would have been in order to control a current quantity flowing from a first power source to the second power source through the OLED based on a voltage of the first node (Choi: Abstract).
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts Chung and Choi further disclose claim limitation of a second terminal of the sixth transistor is electrically connected to Vdd a third terminal of the sixth transistor is electrically connected to a second terminal of the second transistor (Chung: Figs. 2-3, “a second terminal of the sixth transistor M5” is electrically connected to Vdd a third terminal of the sixth transistor M5 is electrically connected to a second terminal of the second transistor M1; ¶0051-0074; Choi: Figs. 4-5, a second terminal of a sixth transistor M7 is electrically connected to Vdd a third terminal of the sixth transistor M7 is electrically connected to a second terminal of a second transistor M2”; ¶0047-0056). In addition, the same motivation is used as the rejection of claim 11.
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
  

Response to Arguments
Applicant’s arguments filed on July 13, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant argues “In the pending application, Applicant respectfully submits that express illustrations of "each pixel comprising a plurality of organic light-emitting diodes (OLEDs)" of claim 12 and "a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor" are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. With regard to claim 12's claimed feature "each pixel comprising a plurality of organic light-emitting diodes (OLEDs)," Applicant respectfully directs the Examiner to Figs. 1 and 4 and the following paragraphs of the specification: In any example presented herein, each pixel of the display device may include a plurality of OLEDs each forming a sub-pixel. In this example, the plurality of OLEDs may be of a different color such as red, green, and blue. In this example, a combination of the three colors or activation of the three distinct OLEDs results in a white color being presented. It is each of these three OLEDs representing three sub-pixels within a given pixel of the display that has an associated OLED circuit (100). (Specification par. [0021], emphasis added.) The display device (400) may include any number of pixels (405) that may include any number of OLED circuits (100). Indeed, as described herein, each pixel (405) may include any number of sub-pixels used to increase the gamut capabilities of the display device (400). In the example presented in Fig. 4, the OLED circuit (100) may be associated with a red OLED, a green OLED, or a blue OLED. Thus, although Fig. 4 shows a single pixel having a single OLED circuit (100) associated therewith, the present specification contemplates that a plurality of OLED circuits (100) may be associated with any given pixel (405). (Specification par. [0027], emphasis added.). However, Examiner respectively disagrees.
First, in accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP §2106, emphasis added). For instant case, claim limitation does not describe the pixel circuit comprises sub-pixels. Second, the drawing does not describe a pixel circuit comprises a plurality of  OLED(s), wherein OLED(s) includes sub-pixels. According to Fig. 1 and Fig. 4, the pixel circuit only contains ONE OLED.

Applicant argues “In the Office Action, claims 10 and 11 were rejected under 35 U.S.C. § 112 for enablement issues. (Office Action, pages 4-5.) Applicant respectfully submits that Fig. 1 and the following passages from the specification enable claims 10 and 11:11 85941649 17/048,764During operation of the OLED circuit (100), the compensation state (136) may be initiated by setting point A to a charge equal to Vdd via the third transistor (114) and the second transistor (112). This is done by activating the second select line (130). Point A is a point where a third terminal of the third transistor (114), a first terminal of the second transistor (112), and a first terminal of the capacitor (126) are connected. As used in the present specification, a first terminal of an of the transistors (110, 112, 114, 116, 118, 120, 122, 124) may be a gate, a second terminal of the transistors (110, 112, 114, 116, 118, 120, 122, 124) may be a source, and a third terminal of the transistors (110, 112, 114, 116, 118, 120, 122, 124) maybe the drain. In some examples, however, the source and drain terminals may be switched and the present specification contemplates such a circuit. Additionally, activation of the second select line (130) causes the charge at point B to be Vdd - Vth (voltage threshold of the driving transistor, the second transistor (112)). Point B is the connection between the second terminal of the second transistor (112) and the third terminal of the seventh transistor (122). Further, activation of the second select line (130) causes the charge at point C to be VOLED + Vss. Even further, activation of the second select line (130) causes the charge at point D to be Vss. Point D is the connection between a third terminal of the fourth transistor (116), a second terminal of the capacitor (126), and a third terminal of the first transistor (110). Activation of the second select line (130) in this way records the Vth of the driving transistor, in this example second transistor (112), to the capacitor (126) in order to later compensate for the Vth that may change over time during the operating lifetime of the OLED circuit (100), the OLED itself, and/or a display device incorporating the OLED and OLED circuit (100). During operation and after the compensation state (136) has been initiated, a data input state (138) may be initiated. In this example, the data input state (138) includes the activation of the data line (134) and the first select line (128). Upon activation of the data line (134) and first select line (128), the charge present at points A, B, C, and D may change. At point A, the charge has changed to Vdd + (Vdata - Vss). At point B, the charge remains at Vdd - Vth. At point C, the charge has been changed from VOLED + Vss to Vss. The charge at point D has changes from Vss to Vdata. During this data input state (138), the threshold voltage of the second transistor (112) has been compensated for by altering the current passed through the second transistor (112). (Specification pars. [0017]- [0019].) For at least these reasons, these rejections should be reconsidered and withdrawn”. However, Examiner respectively disagrees.
First, according to Fig. 1 and Fig. 4, by activating the second select line does not set a first terminal of the OLED electrically and a third  terminal of the seventh transistor to Vss plus VOLED. In order to set a first terminal of the OLED electrically and a third  terminal of the seventh transistor to Vss plus VOLED, by activating the first select line 128. 
Second, according to Fig. 1 and Fig. 4, it is not enable to “set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata by activating the data line and the first select line 128”. The first terminal of the OLED is electrically connected to Vss, which does not requires to activate the first select line. The second terminal of the capacitor is set to Vdata+Vss by activating the second select line and the first select line. Therefore, claim 10 is not enable and the 112(a) rejection still stands.

Applicant argues “With regard to claim 1, the Office Action cites Fig. 2 of Zhang as allegedly disclosing an OLED circuit that includes "a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor; a capacitor; a first select line, a second select line, and a third select line." (Office Action, page 6.) As best understood, the Office Action treats T3 in Fig. 2 of Zhang (reproduced below) as the second transistor of claim 1.” The Office Action acknowledges that Zhang fails to disclose the subject matter of amended claim 1 (See Office Action, page 8, discussing claim 2.) Instead, the Office Action relies on Fig. 2 (reproduced below) of U.S. Patent App. No. 2011/0199357 Al to Chung et al ("Chung") to teach this subject matter. However, the Applicant respectfully submits that achieving the circuit of Chung would impermissibly require a substantial reconfiguration of the circuit of Zhang. Modifying the circuit of Zhang with the circuit of Chung would render Zhang inoperable for its intended purpose. As stated in the MPEP, "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." MPEP § 2143.01 (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). Respectfully, to anticipate a claim, a reference must teach each and every element of the claim, and "the identical invention must be shown in as complete detail as contained in the ... claim." MPEP 2131 citing Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 2 USPQ2d 1051 (Fed. Cir. 1987) and Richardson v. Suzuki Motor Co., 868 F.2d 1226, 915 85941649 17/048,764USPQ2d 1913 (Fed. Cir. 1989) (emphasis added). Moreover, "[t]he prior art reference-in order to anticipate under 35 U.S.C. § 102-must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements 'arranged as in the claim."' NetMoneyln v. Verisign, (Fed. Cir. 2008) (quoting Connell v. Sears, Roebuck & Co., 722 F.2d 1542 (Fed. Cir. 1983)) (emphasis added). In the present case, the Zhang fails to disclose the claimed subject matter with each and every claimed element in the same amount of detail or as arranged in the claim. Consequently, the rejection of claim 1 and its dependent claims should be reconsidered and withdrawn”. However, Examiner respectively disagrees.
First, as described in Applicant’s arguments, which recite “Respectfully, to anticipate a claim, a reference must teach each and every element of the claim, and ‘the identical invention must be shown in as complete detail as contained in the ... claim.’ (emphasis added) MPEP 2131 citing Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 2 USPQ2d 1051 (Fed. Cir. 1987) and Richardson v. Suzuki Motor Co., 868 F.2d 1226, 915 85941649 17/048,764USPQ2d 1913 (Fed. Cir. 1989) (emphasis added). Moreover, ‘[t]he prior art reference-in order to anticipate under 35 U.S.C. § 102-must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements 'arranged as in the claim.’”. For instant case, the original claims 1, 12 do not contain complete details of each of elements are connected to each other. Therefore, the prior art Zhang clearly teaches the original claim 1. In order to over come the prior art, Applicant might consider to amend claim to include complete details of each of elements are connected to each other.
Second, the amended claims 1 and 12 changes the scope of claim limitation because the original claim 2 does not explicitly describe the second select line to set a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss, set a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor. In other words, a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss and a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor may be activated other selection lines. Therefore, the amended claims 1 and 12 indicate “the selection of the second select line causes a first terminal of the capacitor to be charged to Vdd and sets a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss” changes the scope of claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693